                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

HAROLD PATE,

      Petitioner,

v.                                            CASE NO. 5:17cv245-MCR/CAS

JULIE JONES, Secretary,
Florida Department of Corrections,

      Respondent.
                                /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge dated September 13, 2018. ECF No. 21. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant 28 U.S.C. § 636(b)(1). I have made a de

novo determination of any objections timely filed.

      Having considered the Report and Recommendation, and any objections

filed thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 21, is adopted and

           incorporated by reference in this Order.
2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is

    DISMISSED for lack of jurisdiction.

3. Respondent’s motion to dismiss, ECF No. 19, is DENIED as moot.

4. A certificate of appealability is DENIED and leave to appeal in forma

    pauperis is also DENIED.

DONE AND ORDERED this 15th day of October 2018.




                                 s/   M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE
